Citation Nr: 1635464	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (diabetes) before June 19, 2012, and to a rating in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability as the result of service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA RO.  In August 2014, the Board denied a rating in excess of 20 percent for diabetes before June 19, 2012, and it granted a rating of 60 percent for diabetes thereafter.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued a Memorandum Decision that vacated the Board's August 2014 decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's December 2015 Memorandum Decision indicated that the Board's August 2014 decision did not adequately explain why the Veteran's claim of entitlement to an increased rating for diabetes did not warrant referral for extraschedular consideration.  The Court specifically noted that the Board did not discuss whether the successive criteria used for rating diabetes, by its very nature, failed to accurately assess the Veteran's symptomatology.  Additionally, while the Memorandum Decision did not address this argument, the Veteran has argued that the cumulative effect of his service-connected disabilities warrant referral for extraschedular consideration.  At this juncture, the Board takes no position as to whether the Veteran's diabetes mellitus or combination of disabilities warrants an extraschedular rating.  However, to provide the Veteran with every possible consideration, the AOJ should refer this matter for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).

Additionally, the Veteran is unemployed, and he has claimed that he is prevented from working as a result of his service-connected disabilities.  As such, the question of TDIU is raised by the record.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular evaluation of the Veteran's diabetes, addressing whether the successive rating criteria associated with diabetes fail to adequately address the Veteran's symptomatology and treatment.  

Additionally, the Director of the Compensation and Pension Service should address whether the combined effects of all of the Veteran's service-connected disabilities is so exceptional or unusual that it is not adequately captured by schedular evaluation.  

In addition to the medical evidence of record, the Board specifically directs the attention of the reviewing official to the Veteran's and his representative's written statements of record.

2.  Then, adjudicate the issue of entitlement to a TDIU, and readjudicate the claim for an increased rating on an extraschedular basis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






